Title: From Thomas Jefferson to Henry Banks, 31 March 1804
From: Jefferson, Thomas
To: Banks, Henry


          
            Sir
            Washington Mar. 31. 04
          
          Your letter of the 26th. was recieved last night, and that of the 22d. on the evening before Congress rose: but the act to which it referred had been already passed, and consequently it was too late for the representations then promised & recieved last night to have effect. Accept my salutations.
          
            Th: Jefferson
          
        